DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered. Claims 1-3, 5-9 and 11-13 are pending, of which claim 1 is currently amended. No new matter has been entered.
The previous rejections under 35 USC 103 are being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107437622 (Liu) in view of US 2015/0125757 A1 (Kato) and further in view of US 2017/0331146 A1 (Haba).
Regarding claim 1, Liu discloses a positive electrode plate comprising a current collector, a positive active material layer [p. 2 para. 13], and a safety coating (coating) disposed between the current collector and the positive active material layer, wherein the safety coating comprises a polymer matrix [p. 1 para. 5], a conductive material (conductive agent, carbon-based conductive agent) [p. 1 para. 5, p. 2 para. 10], and an inorganic filler (inorganic particles) [p. 2 para. 6], and wherein the polymer matrix comprises at least two types (one or more) of polymer materials, and first type of polymer material is polyvinylidene fluoride [p. 2 para. 1].
Liu does not teach that solubility of second type of polymer material in oil solvent is smaller than the solubility of the first type of polymer material and that the weight percentage of the first type of polymer material relative to total weight of the polymer matrix, the conductive material and the inorganic filler is 17.5% or more. Kato however teaches that a superior shutdown function can be obtained and adhesion between the conductive substrate and the active material layer can be improved [0016], [0041] when a resin layer on a current collector has a thermoplastic resin dispersed in a thermosetting resin base material [0017], [0018], wherein the thermoplastic resin can be a polyvinylidene fluoride-based resin [0026] and the thermosetting resin can be a polyacrylic acid-based resin [0028], and the thermoplastic resin is dispersed or dissolved in an organic solvent (is soluble in an oil solvent) and the thermosetting resin is dispersed or dissolved in water [0056], and the formulation ratio of the thermoplastic resin is 10 to 65% [0021]. Because the thermoplastic resin and the thermosetting 
Although the claimed range of 17.5% or more is not expressly taught, it nevertheless would have been obvious to one of ordinary skill in the art, because it overlaps with the range of 10 to 65% taught by Kato. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
The combination of Liu and Kato does not expressly teach that the second type of polymer material is an oil-dispersible polymer material. Haba however teaches that to form a conductive layer including a conductive particle, a polymer particle, and a fluororesin [0039] that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation [0012], the polymer particle may preferably be hardly soluble in an organic solvent (is oil-dispersible with a small solubility in oil solvent), and may for example be an acrylic acid based polymer [0048], and the fluororesin is preferably soluble or easily soluble in an organic solvent (has a higher solubility in oil solvent) [0057], wherein the fluororesin is preferably polyvinylidene fluoride [0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use an oil-dispersible polyacrylic acid, as in Haba, as the second type of polymer material that has a smaller solubility in oil solvent than the polyvinylidene fluoride first type of polymer material in the safety coating of the combination, because it is known to be suitable for forming the conductive layer that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation.
Regarding claim 2, Liu further discloses that in the safety coating, relative to the total weight of the polymer matrix, the conductive material and the inorganic filler, the weight percentage of the polymer matrix is 35 wt.% to 75 wt.% (60%-70%) [p. 2 para. 4], the weight percentage of the conductive material is 5 wt.% to 25 wt.% (20% of conductive agent) [p. 5 
Regarding claim 3, Liu further discloses dissolving the polymer matrix PVDF in NMP [p. 5 paras. 2, 3].
Regarding claim 5, Liu further discloses that the conductive material may be at least one of a conductive carbon-based material, such as carbon black [p. 2 para. 10], and a conductive metal material such as Al powder or Ni powder [p. 1 para. 5].
Regarding claims 6 and 7, Liu further discloses that the inorganic filler is aluminum oxide [p. 2 para. 7].
Regarding claim 8, Liu further discloses that the inorganic filler has an average particle diameter D of 100 nm ≤ D ≤ 10 µm (0.7 µm to 2 µm) [p. 2 para. 8].
Regarding claim 11, Liu further discloses that relative to the total weight of the polymer matrix, the conductive material and the inorganic filler, the weight percentage of the polymer matrix is 50 wt.% to 75 wt.% (60%-70%) [p. 2 para. 4] and the weight percentage of the conductive material is 5 wt.% to 20 wt.% (20-30%, e.g. 20% of conductive agent) [p. 2 para. 5, p. 5 paras. 2, 3]. Liu does not specifically disclose that the weight percentage of the inorganic filler is 15 wt.% to 45 wt.%, however the claimed range nevertheless would have been obvious to one of ordinary skill in the art, because Liu teaches an overlapping range of 3%-20% [p. 2 para. 9]. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Regarding claim 12, Liu further discloses that the safety coating has a thickness H of 1 µm ≤ H ≤ 20 µm (2 µm to 10 µm) [p. 2 para. 12], and the safety coating consists essentially of the polymer matrix, the conductive material, and the inorganic filler [p. 5 paras. 2, 3].
Regarding claim 13, Liu further discloses a lithium ion battery comprising the positive electrode plate [p. 1 para. 4].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN 107437622 (Liu) in view of US 2015/0125757 A1 (Kato) and of US 2017/0331146 A1 (Haba), as applied to claims 1-3, 5-8 and 11-13 above, and further in view of US 2012/0058375 A1 (Tanaka).
The combination of Liu, Kato and Haba teaches the positive electrode plate as claimed in claim 6, as shown above, but is silent as to a specific surface area (BET) of the inorganic filler. Tanaka however teaches that from the standpoint of adhesion and bond strength with respect to current collector foil and/or active material layer, it is more preferred that specific surface area of alumina particles in an alumina-containing layer formed between an electrode current collector foil and an active material layer be 96 m2/g to 234 m2/g [0016], [0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use 2/g, as in Tanaka, for the inorganic filler of the combination, because it would provide good adhesion and bond strength.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that a combination of surprisingly good effects including puncture behavior, cracking and DCR of battery performance is achieved in batteries comprising a mixed material of PVDF and oil-dispersible polymer material as the polymer matrix in comparison with batteries comprising only PVDF in the polymer matrix, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case the differences would otherwise be obvious because Kato specifically teaches using a mixture of PVDF with another polymer having a smaller solubility in oil solvent than the PVDF, and Haba specifically teaches an oil-dispersible polyacrylic acid as a preferred material.
In response to applicant’s argument that a skilled artisan cannot expect whether the obtained solution can improve puncture behavior, cracking and DCR performance of battery simultaneously, it is noted that "the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). In this case, the safety coating taught by the prior art would necessarily have the same properties as the claimed invention, because the combination of Liu, Kato and Haba teaches the same chemical composition including PVDF and oil-dispersible polyacrylic acid as claimed. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
In response to applicant’s argument that the combined references would not have offered a predictable solution with any reasonable expectation of success, it is noted that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. "Good science and useful contributions do not necessarily result in patentability." PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342, 83 USPQ2d 1289 (Fed. Cir. 2007); In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988).
Note also that where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). See MPEP 716.02(c).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine Kato with Liu is found in Kato at paragraphs [0016] and [0041], which teach that a superior shutdown function can be obtained and adhesion between the conductive substrate and the active material layer can be improved, and the motivation to combine Haba with Kato and Liu is found in Haba at paragraph [0012], which teaches that a conductive layer can be formed that has a function of increasing the internal resistance in temperature rise and has an excellent discharge rate characteristics during normal operation.
In response to applicant's argument that one of ordinary skill in the art would not have considered the teachings of Kato and Haba at all, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Kato and Haba are both in the same field both of applicant's endeavor and of Liu, namely, the field of coating layers having a shut down function (i.e., safety coating, PTC material coating) provided on a current collector for a non-aqueous electrolyte 
For the above reasons, the previous rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727